In the light of appellant's motion for a rehearing, we have reviewed the record, but are still unable to concur in appellant's view that in using the language: "It occurred to me that she had been pecked . . . from ear to ear with a blunt instrument like this," the State's counsel transgressed the rule forbidding him in argument to bring before the jury new and damaging facts. There was before the jury evidence that the skull of the *Page 287 
deceased was fractured in a number of places; that by a number of blows with some blunt instrument numerous wounds had been inflicted. Some of these were round and depressed such as obviously would support the inference that they were made with a blunt instrument like a hammer. The hammer which the State's counsel held in his hand at the time the remarks were attributed to him was a part of the case. It was in evidence; it was a blunt instrument. There was a basis for the argument that the wounds were inflicted with it, and in the use of the language counsel, in our judgment, gave no new facts to the jury. His remarks did not purport to do so, considered in the light of the evidence adduced upon the trial. It portrayed, in a graphic manner, the State's interpretation of the evidence, but in its use counsel was within the bounds of legitimate argument.
Upon this and the other matters referred to in the motion for rehearing we have expressed our views in the original opinion. We are constrained to reiterate them. In deference to the earnest and forceful argument of counsel for appellant, we have re-examined them but have thereby been confirmed, in our judgment, that the appellant, upon a fair and legal trial and sufficient evidence, has been adjudged guilty by a jury verdict and that there is nothing before us warranting its overturning.
The motion is overruled.
Affirmed.